USCA1 Opinion

	




          February 13, 1992                                 ___________________          No. 91-2284                                            BENJAMIN J. GUILIANI,                                Plaintiff, Appellant,                                          v.                                   STATE OF MAINE,                                 Defendant, Appellee.                                  __________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                              FOR THE DISTRICT OF MAINE                     [Hon. Morton A. Brody, U.S. District Judge]                                            ___________________                                 ___________________                                        Before                              Torruella, Circuit Judge,                                         _____________                           Campbell, Senior Circuit Judge,                                      ____________________                               and Cyr, Circuit Judge.                                        _____________                                 ___________________               Benjamin J. Guilliani on brief pro se.               _____________________                                  __________________                                 __________________                     Per  Curiam.  Plaintiff's complaint alleged that he had                    ___________          been  injured while  working, had  had  to undergo  surgery as  a          result, and  had lost  at least  34% of  his back  capacity.   He          complained   that  the  Maine   worker's  compensation   law  was          unconstitutional  because   it  prevented  him   from  suing  his          employer,  the person he  felt was responsible  for his injuries.          See  39 Maine Rev.  Stat. Ann.    4  (employer exempt  from civil          ___          action by an employee for personal injuries arising out of and in          the  course of  employment).       The  district court  dismissed          plaintiff's action after it had denied plaintiff leave to proceed          in forma pauperis and plaintiff had failed to pay the $120 filing          fee.                    On  appeal, plaintiff  contends he has  improperly been          denied access to  the courts because of  indigency.  We  need not          determine whether plaintiff  is unable to afford the  $120 filing          fee because we  conclude that even if plaintiff  had been granted          in forma  pauperis status, the action should  have been dismissed          under Fed. R. Civ. P. 12(b)(6) for failure to state a  claim upon          which  relief can be granted.   See In  re Parque Forestal, Inc.,                                          ___ ___________________________          No. 90-2174, slip  op. at 16 (1st Cir. Nov.  19, 1991) (reviewing          court  may affirm judgment  of lower  court on  grounds different          from those relied on by lower court).                    When  an  injured  employee is  covered  by  a worker's          compensation  system,  the  statutory  remedy  is  typically  the          employee's exclusive  remedy  against his  employer for  injuries          arising  out of  employment.   A.  Larson, The  Law of  Workmen's          Compensation   65.11  (1990).  Indeed, exclusivity  is central to          the worker's compensation system:                    [Exclusivity]  is part of the quid pro quo in                                                  ____________                    which the  sacrifices and gains  of employees                    and  employers  are  to  some extent  put  in                    balance, for,  while the  employer assumes  a                    new liability  without fault, he  is relieved                    of the prospect of large damage verdicts.          Id.    65.11  at pp. 12-1  to 12-9.   And, exclusivity provisions          __          "have consistently  been held to  be constitutional."  Id.,  at                                                                   __          65.20.   Consequently,  plaintiff's constitutional  challenge was          without merit, and the action was properly dismissed.                    Affirmed.                    ________                                          3